DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments with respect to amended claims 1 and 4-5 based on the Response filed on 03/07/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claims 2-3 are canceled.  Non-elected claims 7-17 are withdrawn.  Claims 1, 4-6 and 18-20 are elected.  However, claim 5 depends on the cancelled claim 3, claim 5 should be whether depended on claim 1 or cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 4 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haddock (US 20170131568).

    PNG
    media_image1.png
    401
    1033
    media_image1.png
    Greyscale

Regard to claim 1, Haddock discloses a multifocal lens, comprising 
N liquid crystal panels in a stacked manner, 
wherein
each of the N liquid crystal panels is a liquid crystal panel having a converging element with a focal length [diffractive lens structure 215 and diffractive lens structure 220], N is a positive integer greater than or equal to 2 [where N=2 as Fig. 2A above shown]; 
the liquid crystal panel is configured to be switchable between a converging state and a non-converging state [This multi-layer lens stack can be operated in at least one of two modes. In the first mode, LC materials 205 and 210 assume a homeotropic alignment (illustrated in FIGS. 2A and 2C) relative to substrate surfaces 225 and 230 [0017]and therefore the collective lens structure of the multi-layer lens stack is polarization insensitive along normal trajectory 265 [0018], which is a converging state [0019] [0024]. In the second mode, a voltage is applied across LC materials 205 and 210 causing the liquid crystals to orient themselves as illustrated in FIG. 2B; LC materials 205 and 210 orient themselves orthogonally to the homeotropic alignment position and orthogonally to each other. Accordingly, in the second mode, LC materials 205 and 210 are collectively polarization insensitive along the normal trajectory 265 [0020], which is a non-converging state];
the N liquid crystal panels 215/220 are configured to make the multifocal lens to have switchable CN1+CN2+CN3 + . . . +CNN focal lengths, and the CN1+CN2+CN3 + . . . +CNN focal lengths are all different from one another;
the liquid crystal panel comprises 
a first base substrate [220 see annotated in Fig. 2A and 2C above], 
a second base substrate facing the first base substrate [see annotated in Fig. 2A and 2C above]; 
a first transparent electrode [electrode 240 on substrate surface 230] between the first base substrate and the second base substrate; 
a second transparent electrode [electrode 240 on substrate 220] between the first base substrate and the second base substrate; 
a liquid crystal layer between the first base substrate and the second base substrate; and 
the converging element between the first base substrate and the second base substrate; 
the liquid crystal panel further comprises 
a first alignment film layer [a liquid crystal alignment layer 250 on first substrate 220, see annotated in Fig. 2A and 2C above] and 
a second alignment film layer [a liquid crystal alignment layer 250 on the substrate surface 230, see annotated in Fig. 2A and 2C above], 
the liquid crystal layer 210 is disposed between the first alignment film layer 250 and the second alignment film layer 250, 
the first alignment film layer 250 and the second alignment film layer 250 are configured to control orientation of liquid crystals in the liquid crystal layer; and 
the converging element, the first alignment film layer, the liquid crystal layer, and the second alignment film layer are stacked in order.
Regard to claim 4, Haddock discloses the multifocal lens, wherein the converging element comprises an annular phase diffraction grating.  

Regard to claim 18, Haddock discloses the multifocal lens, wherein N is 2.
s 1, 6 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodgate et al. (US 20060152812).

    PNG
    media_image2.png
    371
    926
    media_image2.png
    Greyscale

Regard to claims 1 and 6, Woodgate et al. disclose a display apparatus comprising: a display panel, and a multifocal lens on a light exiting side of the display panel (see Fig. 20), wherein the multifocal lens, comprises: 
N liquid crystal panels in a stacked manner (see Fig. 21), 
wherein
each of the N liquid crystal panels is a liquid crystal panel having a converging element with a focal length, N is a positive integer greater than or equal to 2; 
the liquid crystal panel is configured to be inherently switchable between a converging state and a non-converging state;
the N liquid crystal panels are configured to make the multifocal lens to have switchable CN1+CN2+CN3 + . . . +CNN focal lengths, and the CN1+CN2+CN3 + . . . +CNN focal lengths are all different from one another;
the liquid crystal panel comprises 
a first base substrate 132, 
a second base substrate 254 facing the first base substrate;
a first transparent electrode 282 between the first base substrate and the second base substrate; (see Fig. 21)
a second transparent electrode 284 between the first base substrate and the second base substrate; (see Fig. 21)
a liquid crystal layer 249 between the first base substrate and the second base substrate; and 
the converging element 252 between the first base substrate and the second base substrate; 
the liquid crystal panel further comprises 
a first alignment film layer 236 and (see Fig. 21)
a second alignment film layer 228, (see Fig. 21)
the liquid crystal layer is disposed between the first alignment film layer and the second alignment film layer, (see Fig. 21)
the first alignment film layer and the second alignment film layer are configured to control orientation of liquid crystals in the liquid crystal layer; 
the converging element, the first alignment film layer, the liquid crystal layer, and the second alignment film layer are stacked in order.

3.	Claims 1, 4, 6 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ooi et al. (US 7738344).

    PNG
    media_image3.png
    305
    862
    media_image3.png
    Greyscale

Optical Head Device 40, see Fig. 9], and a multifocal lens on a light exiting side of the display panel, wherein the multifocal lens, comprises: 
N liquid crystal panels in a stacked manner (see Fig. 10), 
wherein
each of the N liquid crystal panels is a liquid crystal panel having a converging element with a focal length, N is a positive integer greater than or equal to 2; 
the liquid crystal panel is configured to be switchable between a converging state and a non-converging state [col. 5 line 41 to col. 6 line 53; col. 11 lines 45-67, col. 7 lines 32-65, col. 8 lines 5-24, col. 16 lines 29-38, col. 19 line 3 to col. 20 line 34];
the N liquid crystal panels are configured to make the multifocal lens to have switchable CN1+CN2+CN3 + . . . +CNN focal lengths, and the CN1+CN2+CN3 + . . . +CNN focal lengths are all different from one another;
the liquid crystal panel comprises 
a first base substrate 12D, 
a second base substrate 11 facing the first base substrate; 
a first transparent electrode 13D between the first base substrate and the second base substrate; 
a second transparent electrode 14D between the first base substrate 12D and the second base substrate 11; 
a liquid crystal layer 16D between the first base substrate and the second base substrate; 
the converging element 17D between the first base substrate and the second base substrate; 
the liquid crystal panel further comprises 
a first alignment film layer and a second alignment film layer [In order to make alignment agent (not shown) of e.g. polyimide is preferably applied on surfaces of the second transparent electrode 14 and the concave-convex portion 17, col. 12 lines 5-16], 
the liquid crystal layer 16D is disposed between the first alignment film layer and the second alignment film layer,
the first alignment film layer and the second alignment film layer are configured to control orientation of liquid crystals in the liquid crystal layer; 
the converging element, the first alignment film layer, the liquid crystal layer, and the second alignment film layer are stacked in order.

Regard to claim 4, Ooi et al. disclose the multifocal lens, wherein the converging element comprises an annular phase diffraction grating.  

Regard to claim 18, Ooi et al. disclose the multifocal lens, wherein N is 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-5, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 107479248) or (US 20190094650) as IDS provided in view of Haddock (US 20170131568).

    PNG
    media_image4.png
    432
    447
    media_image4.png
    Greyscale

Regard to claim 1, Gao discloses a multifocal lens, comprising 
N liquid crystal panels in a stacked manner, 
wherein
each of the N liquid crystal panels is a liquid crystal panel having a converging element with a focal length, N is a positive integer greater than or equal to 2; 
the liquid crystal panel is configured to be inherently switchable between a converging state and a non-converging state [In the diffraction device of the present disclosure, there are provided diffraction units with different focal lengths, in each of which the orientation of the liquid crystal in the liquid crystal layer is controlled by electrodes such that the liquid crystal has two different refractive indices for the incident polarized light, i.e., a high refractive index and a low refractive index. Therefore, the user can switch the diffraction device between a lens with different local lengths and a flat glass by selectively allowing the different diffraction units to be in different operation modes [0064]];
the N liquid crystal panels are configured to make the multifocal lens to have switchable CN1+CN2+CN3 + . . . +CNN focal lengths, and the CN1+CN2+CN3 + . . . +CNN focal lengths are all different from one another;
the liquid crystal panel comprises 
a first base substrate 1, 
a second base substrate 3 facing the first base substrate 1; 
a first transparent electrode [a first electrode 8] between the first base substrate 1 and the second base substrate 3; 
a second transparent electrode [a fifth electrode 12] between the first base substrate 1 and the second base substrate 3; 
a liquid crystal layer 4 between the first base substrate 1 and the second base substrate 3;  
the converging element 2 between the first base substrate 1 and the second base substrate 3; 

Gao fails to disclose the multifocal lens, wherein the liquid crystal panel further comprises a first alignment film layer and a second alignment film layer, the liquid crystal layer is disposed between the first alignment film layer and the second alignment film layer, the first alignment film layer and the second alignment film layer are configured to control orientation of liquid crystals in the liquid crystal layer; and the converging element, the first alignment film layer, the liquid crystal layer, and the second alignment film layer are stacked in order.

    PNG
    media_image1.png
    401
    1033
    media_image1.png
    Greyscale

Haddock teaches disclose the multifocal lens, wherein the liquid crystal panel further comprises
a first alignment film layer [a liquid crystal alignment layer 250 on first substrate 220, see annotated in Fig. 2A and 2C above] and 
a second alignment film layer [a liquid crystal alignment layer 250 on the substrate surface 230, see annotated in Fig. 2A and 2C above], 
the liquid crystal layer 210 is disposed between the first alignment film layer 250 and the second alignment film layer 250, 
the first alignment film layer 250 and the second alignment film layer 250 are configured to control orientation of liquid crystals in the liquid crystal layer; and 
the converging element, the first alignment film layer, the liquid crystal layer, and the second alignment film layer are stacked in order.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display apparatus as Gao disclosed with the multifocal lens, wherein the liquid crystal panel further comprises a first alignment film layer and a second alignment film layer, the liquid crystal layer is disposed between the first alignment film layer and the second for experiencing the extraordinary refractive index in realignment of the LC materials and causing light incident along the normal trajectory [0020] as Haddock taught.

Regard to claim 4, Gao et al. disclose the multifocal lens, wherein the converging element comprises an annular phase diffraction grating (see Fig. 5).  

Regard to claim 5, Gao et al. disclose the multifocal lens, wherein the liquid crystal panel further comprises 
a third transparent electrode [second electrode 9] between the first base substrate 1 and the second base substrate 3, and 
the third transparent electrode 9 and the second transparent electrode 12 are on a side of the liquid crystal layer 4 opposite from the converging element 2, and 
the third transparent electrode 9 is insulated from the second transparent electrode 12 [with a first insulation layer 14 provided on the fifth electrode 12].  

Regard to claim 18, Gao et al. disclose the multifocal lens, wherein N is 2.


Regard to claim 20, Gao et al. and Haddrock discloses the multifocal lens further comprising a control unit [there are provided diffraction units with different focal lengths, in each of which the orientation of the liquid crystal in the liquid crystal layer is controlled by electrodes such that the liquid crystal has two different refractive indices for the incident polarized light, i.e., a high refractive index and a low refractive index. It is inherent to have the control unit [0064]], wherein the control unit is configured to generate a voltage difference among a first transparent electrode, a second transparent electrode, and/or a third transparent electrode in one or more of the N liquid crystal panels, thereby switching the multifocal lens to have switchable CN1+CN2+CN3 + . . . +CNN focal lengths. Haddrock discloses the multifocal lens further comprising a control unit [control circuitry 105 includes a controller 120, a power source 125, charging circuitry 130, and communication circuitry 135 (see Fig. 1)], wherein the control unit is configured to generate a voltage difference among a first transparent electrode, a second transparent electrode, and/or a third transparent electrode in one or more of the N liquid crystal panels, thereby switching the multifocal lens to have switchable CN1+CN2+CN3 + . . . +CNN focal lengths.

2.	Claims 4-5 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woodgate et al. (US 20060152812) applied to claim 1 in view of Gao et al. (CN 107479248) or (US 20190094650) as IDS provided.

Woodgate et al. also disclose a display apparatus comprising: a display panel and the multifocal lens (see Fig. 20) on a light exiting side of the display panel (claim 19), wherein the multifocal lens further comprising a control unit, wherein the control unit [drive circuits 276 and 286] is configured to generate a voltage difference among a first transparent electrode, a second transparent electrode, and/or a third transparent electrode in one or more of the N liquid crystal panels, thereby switching the multifocal lens to have switchable CN1+CN2+CN3 + . . . +CNN focal lengths (claim 20).

Woodgate et al. fail to disclose the features of claims 4-5.

    PNG
    media_image4.png
    432
    447
    media_image4.png
    Greyscale

Regard to claim 4, Gao et al. disclose the multifocal lens, wherein the converging element comprises an annular phase diffraction grating (see Fig. 5).  

Regard to claim 5, Gao et al. disclose the multifocal lens, wherein the liquid crystal panel further comprises 
a third transparent electrode [second electrode 9] between the first base substrate 1 and the second base substrate 3, and 
the third transparent electrode 9 and the second transparent electrode 12 are on a side of the liquid crystal layer 4 opposite from the converging element 2, and 
the third transparent electrode 9 is insulated from the second transparent electrode 12 [with a first insulation layer 14 provided on the fifth electrode 12].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display apparatus as Woodgate et al. disclosed with the features of 4-5 for choosing to activate the diffraction unit(s) with different focal lengths as needed to achieve the desired effect [0054] as Gao et al. taught.
s 4-5 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al. (US 7738344) applied to claim 1 in view of Gao et al. (CN 107479248) or (US 20190094650) as IDS provided.

Ooi et al. also disclose a display apparatus comprising: a display panel [Optical Head Device 40, see Fig. 9], and a multifocal lens on a light exiting side of the display panel (claim 19), wherein the control unit [to apply voltage] is configured to generate a voltage difference among a first transparent electrode, a second transparent electrode, and/or a third transparent electrode in one or more of the N liquid crystal panels, thereby switching the multifocal lens to have switchable CN1+CN2+CN3 + . . . +CNN focal lengths (claim 20).

Woodgate et al. fail to disclose the features of claims 4-5.

    PNG
    media_image4.png
    432
    447
    media_image4.png
    Greyscale

Regard to claim 4, Gao et al. disclose the multifocal lens, wherein the converging element comprises an annular phase diffraction grating (see Fig. 5).  

Regard to claim 5, Gao et al. disclose the multifocal lens, wherein the liquid crystal panel further comprises 
a third transparent electrode [second electrode 9] between the first base substrate 1 and the second base substrate 3, and 
the third transparent electrode 9 and the second transparent electrode 12 are on a side of the liquid crystal layer 4 opposite from the converging element 2, and 
the third transparent electrode 9 is insulated from the second transparent electrode 12 [with a first insulation layer 14 provided on the fifth electrode 12].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display apparatus as Woodgate et al. disclosed with the features of 4-5 for choosing to activate the diffraction unit(s) with different focal lengths as needed to achieve the desired effect [0054] as Gao et al. taught.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871